Citation Nr: 0311418	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-24 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for obstructive lung 
disease, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for a skin condition, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to May 
1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

On her December 2000 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge.  The veteran 
was informed that she was scheduled for such a hearing in 
June 2002.  The record reveals that the veteran failed to 
report for the scheduled hearing, and there is some 
indication in the record that the veteran withdrew her 
request for a hearing prior to the date of the hearing.  
Accordingly, the veteran's claims will be considered without 
a hearing before a Veterans Law Judge.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Additional evidence has been received and added to the record 
since certification of the appeal to the Board.  The RO has 
not had the opportunity to readjudicate the issue on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 1, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii) (2002) and 
noted that 38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration. 

The additional evidence received since certification of the 
veteran's claim to the Board includes VA pulmonary and 
dermatological examination reports dated in March 2003.  
These examination reports fail to provide all the information 
required for rating pulmonary and dermatological 
disabilities.  New VA examination reports which provide the 
necessary information are required.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one year period for 
receipt of additional evidence.  

2.  The RO should arrange the veteran to 
be examined by a VA pulmonary specialist.  
All necessary tests and studies should be 
performed, including pulmonary function 
tests, and all findings are to be 
reported in detail.  The results of the 
pulmonary function tests should be 
included in the report.  It is essential 
that the pulmonary function study 
contains the full range of results 
necessary to rate the disability under 
the current diagnostic criteria (FEV-1, 
FEV-1/FVC, DLCO (SB), maximum oxygen 
consumption).  The results of the 
pulmonary function tests post-drug or 
inhalation therapy must be reported.  The 
presence or absence of cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or outpatient oxygen 
therapy should also be documented.

3.  The RO should arrange the veteran to 
be provided a VA dermatological 
examination.  The examiner is requested 
to determine the nature and extent of the 
veteran's service-connected tinea 
versicolor, seborrheic dermatitis, and 
acne vulgaris.  The examiner should 
describe any exfoliation, exudation, or 
itching, note the frequency of any such 
symptoms found, and note whether they 
cause any disfigurement.  The examiner 
should describe the affected areas, 
noting the percentage of the entire body 
affected by the skin disorders, and the 
percentage of the exposed areas of the 
body affected.  The examiner should 
describe any treatment the veteran has 
undergone for her skin condition(s) over 
the last 12 months, noting whether the 
veteran has received any systemic 
therapy, such as corticosteroids or other 
immunosuppressive drugs.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examinations comply fully with the 
above instructions, and if not, the RO 
should take corrective action.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reconsider the veteran's claims.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction or if a 
timely notice of disagreement is received 
with respect to any other matter, the 
veteran and her representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should include a 
review of all pertinent laws and 
regulations and should reflect RO 
consideration of all pertinent evidence 
received since issuance of the most 
recent supplemental statement of the case 
in April 2002, and inform the veteran of 
any issue with respect to which further 
action is required to perfect an appeal.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




